Citation Nr: 1216418	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-21 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder, to include as being due to an undiagnosed illness.  

2.  Entitlement to service connection for a bilateral knee disorder, to include as being due to an undiagnosed illness.  

3.  Entitlement to service connection for a bilateral elbow disorder, to include as being due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel
INTRODUCTION

The Veteran served on active duty from June 1986 to June 2006.  Service in Southwest Asia is evidenced in the record.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the Veterans claims.  The Veteran disagreed and perfected an appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral shoulder, bilateral elbow and bilateral knee disorders.  He essentially contends that he suffered joint pain during service and continues to suffer that pain.  The RO denied the Veteran's claim because there was no diagnosed disability reported in the evidence.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United States Court of Appeals for Veterans Claims (Court) noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  The RO, however, did not consider application of 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).

Notwithstanding Brammer, 38 C.F.R. § 3.317 (2011) provides that when a Veteran serves in Southwest Asia and who exhibits objective indications of a qualifying chronic disability that became manifest either during active service or to a degree of 10 percent or more by December 2011 and, no diagnosis can be made of the disability, then service connection can be established.  Under 38 C.F.R. § 3.317(b), manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness specifically includes joint pain.

The Veteran served in Southwest Asia and evidence of record shows that the Veteran complained of joint pain during service.  In this case, the medical evidence includes the October 2006 VA examiner's report which lists a diagnosis of "multiple joint pain with residual," but the diagnosis does not provide a description of any underlying cause of the joint pain or any identifiable disability that manifests the joint pain.  The record also includes treatment records from the Eagle Family Practice Clinic.  The records from June 2008 show a diagnosis of lateral epicondylitis of the right elbow and x-ray evidence of early degenerative changes of the left shoulder, but the medical evidence from the Clinic also does not include diagnoses of any joint disorder, nor is there x-ray evidence of any degenerative changes in the right shoulder, left elbow or bilateral knees.  

The Board finds that a new examination is warranted to consider whether the Veteran manifests a qualifying disability or undiagnosed illness that is related to his symptoms of joint pain.  In addition, as noted above, the medical evidence includes a diagnosis of lateral epicondylitis of the right elbow and x-ray evidence of early degenerative changes of the left shoulder.  When there is evidence of a current disability and evidence of a condition during service that may be related to the current disability, VA should provide a medical opinion regarding whether it is at least as likely as not that the current disability is related to a veteran's active duty service.  

Because of these ambiguities in the record, remand is appropriate for medical opinions that address the existence and etiology of the claimed disorders in light of 38 C.F.R. § 3.317.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"].   

Finally, the record shows that the Veteran served on active duty for 20 years.  There are, however, service treatment records for the period between about 2002 through 2005 only.  The records are not complete and there is no indication VA has attempted to obtain them.  VA should take all reasonable steps to ensure all of the Veteran's service treatment records are obtained and associated with the Veteran's VA claims folder.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC) or other appropriate entity and obtain a complete copy of the Veteran's service treatment records.  Include those records in the Veteran's VA claims folder.

2.  Contact the Veteran in writing and request that he identify all treatment providers for his shoulder, elbow and knee disorders since his discharge from active duty service.  Take reasonable steps to obtain any records identified and include them in the Veteran's VA claims folder.

3.  Ensure all VA treatment records pertaining to the Veteran are included in the Veteran's VA claims folder.

4.  Schedule the Veteran for an examination by a VA examiner who should review the Veteran's VA claims folder prior to examining the Veteran.  The examiner should also follow the established protocol for undiagnosed illness examinations, and all indicated tests should be performed and all findings reported in detail.

The examiner should describe the nature and extent of any joint pain manifested by the Veteran, including, but not limited to, bilateral shoulder, bilateral elbow and bilateral knee disorders.  The examiner should provide a diagnosis of any underlying malady causing any joint pain and provide an opinion whether it is at least as likely as not that any diagnosed disorder is related to the Veteran's active duty service.

If there are current symptoms and/or manifestations for which a diagnosis cannot be provided, state whether there are signs and symptoms that represent an undiagnosed chronic illness due to muscle pain, joint pain, or otherwise.  A complete rationale for each opinion must be provided. 

5.  Ensure completion of the foregoing and any other development deemed necessary, and readjudicate the Veteran's claims.  If any of the benefits on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_____________________________________________
Alexandra P. Simpson
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

